Citation Nr: 0124355	
Decision Date: 10/09/01    Archive Date: 10/11/01

DOCKET NO.  99-13 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for back disability, to 
include scoliosis.  

2. Entitlement to service connection for right knee 
disability.  

3. Entitlement to service connection for postoperative 
residuals of a left lung tumor.  

4. Entitlement to an increased rating for postoperative 
residuals of an angiofibroma of the nasopharynx, with 
facial pain, currently evaluated as 30 percent disabling.  

5. Entitlement to an initial rating in excess of 30 percent 
for epistaxis, sinusitis, and rhinitis, as secondary to 
service-connected postoperative residuals of an 
angiofibroma of the nasopharynx, to include separate 
compensable evaluations for the components of the 
disability.  

6. Entitlement to compensation under 38 U.S.C.A. § 1151, for 
residuals of a left lung tumor based upon treatment and 
evaluation by VA.

7. Entitlement to an effective date earlier than April 27, 
1999, for service connection for post traumatic stress 
disorder (PTSD).  

8. Entitlement to an effective date earlier than April 27, 
1999, for a total disability rating based on individual 
unemployability (TDIU).  

9. Whether May 1997, April 1998, and August 1999 rating 
decisions improperly severed a diagnostic code for 
evaluating the postoperative residuals of an angiofibroma 
of the nasopharynx.  

(The issue of whether there was clear and unmistakable error 
(CUE) in an April 1983 decision of the Board of Veterans' 
Appeals (Board) is the subject of a separate decision.) 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had verified active military service from October 
1957 to December 1961.  These matters came to the Board on 
appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, as 
well the RO in Huntington, West Virginia.  

The Board notes that the veteran is seeking service 
connection for hypertension; a benign tumor of the skin; 
gastritis, chronic fatigue, and hypertension as secondary to 
his service-connected PTSD.  While these issues are presently 
not before the Board at this time, they are referred to the 
RO for development as is deemed appropriate.  

The claims for an increased rating for residuals of an 
angiofibroma of the nasopharynx with facial pain, a separate 
compensable rating for rhinitis, and an earlier effective 
date for a TDIU are addressed in the remand that follows the 
order section of this decision. 


FINDINGS OF FACT

1. All available evidence and information necessary for an 
equitable disposition of the issues decided herein has 
been obtained by the RO.  

2. Scoliosis was found at the time of the veteran's entrance 
onto active duty; it underwent no chronic increase in 
severity during service.

3. No other back disability was present within one year of 
the veteran's discharge from service, and no current back 
disability is etiologically related to service.

4. No disability of the veteran's right knee was present 
within one year of his discharge from service, and no 
current right knee disability is etiologically related to 
service.  

5. No left lung tumor was present in service or until many 
years thereafter; the post-service tumor of the veteran's 
left lung is not etiologically related to service.

6. The veteran has no disability due to VA's failure to 
diagnose his left lung tumor at an earlier date.  

7. The veteran's sinusitis and epistaxis have not resulted in 
chronic osteomyelitis; nearly constant headaches, pain and 
tenderness; or purulent discharge or crusting after 
repeated surgeries.  

8. The veteran's claim for service connection for PTSD was 
received on May 30, 1997; his PTSD due to military service 
existed when this claim was filed.  

9. The May 1997, April 1998, and August 1999 rating decisions 
continued the assigned evaluation of 30 percent for the 
postoperative residuals of an angiofibroma of the 
nasopharynx and did not sever service connection for any 
disability or purport to sever a diagnostic code.  


CONCLUSIONS OF LAW

1. Neither back disability, right knee disability, nor a left 
lung tumor was incurred or aggravated during active 
service, and the incurrence or aggravation during active 
service of a malignant tumor of the left lung or arthritis 
of the back or right knee may not be presumed.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137, (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  

2. The schedular criteria for a rating in excess of 30 
percent for sinusitis and epistaxis, due to the 
postoperative residuals of an angiofibroma of the 
nasopharynx, have not been met.  38 U.S.C.A. §§ 1155(West 
1991); 38 C.F.R. §§ 4.7, 4.14, 4.124a, Diagnostic Codes 
6820-6513 (2000).  

3. The requirements for compensation under 38 U.S.C.A. § 1151 
for postoperative residuals of a left lung tumor based 
upon treatment and evaluation by VA are not met.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2000).  

4. The requirements for an effective date of May 30, 1997, 
but not earlier, for service connection for PTSD are met.  
38 U.S.C.A. §§ 5110 (West 1991); 38 C.F.R. § 3.400 (2000).  

5. The rating decisions of May 1997, April 1998, and August 
1999, did not sever a diagnostic code for evaluating the 
postoperative residuals of an angiofibroma of the 
nasopharynx.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
appellant's appeal but after the RO's most recent 
consideration of the issues on appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefits sought on appeal.  The RO has 
obtained relevant VA and private medical records pertaining 
to treatment of the veteran for his disabilities, and 
afforded the veteran VA medical examinations.  There is no 
outstanding evidence which should be obtained.  In sum, the 
facts relevant to these claims have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA and the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board deciding these claims without first 
affording the RO an opportunity to consider the claims in 
light of the VCAA and the implementing regulations. 

I.  Factual Background

The veteran's service medical records document no diagnosis, 
complaint or abnormal finding pertaining to the veteran's 
right knee.  The veteran was noted at entry into service to 
have mild scoliosis.  Service medical records are negative 
for evidence of any other back disorder.  In addition, with 
respect to the veteran's left lung, a July 1958 radiographic 
study was reported normal, but it was noted that a previous 
X-ray study had revealed a spot on the veteran's left lung.  

In August 1959, a nasopharyngeal angiofibroma was excised 
from the veteran's nose.  Following surgery, the veteran was 
noted to have been treated for profuse nose bleeds.  
Subsequently, a chest X-ray in April 1961 was reported 
normal.  An October 1961 report of a Medical Board reflects 
diagnoses of recurrent angiofibroma of the nasopharynx and 
scoliosis of the thoracic spine.  A subsequent treatment 
summary, dated from November to December 1961, reflects a 
diagnosis of acute sinusitis of the right maxillary, organism 
unknown.  Physical examination revealed residuals of a tumor 
or scar tissue in the region of the posterior choana on the 
right.  A routine chest X-ray was reported normal.  

In April 1962, following service, a VA examination report 
reflects a chest X-ray, which did not reveal a parenchymal 
lung lesion.  Subsequent chest X-rays were also within normal 
limits.  

Thereafter, a March 1993 VA Medical Center (VAMC) Atlanta 
treatment record reflects complaints of upper back pain.  
Clinical evaluation revealed paravertebral tenderness.  An 
additional VAMC Atlanta medical record, dated in April 1993, 
reflects a diagnosis of degenerative joint disease of the 
right knee.  In particular, the veteran reported a history of 
falling during a skiing accident in 1973.  He reported having 
torn his medial collateral ligament and medial meniscus.  
Additionally, the veteran reported having had no problems 
with his right knee until 1992.  

An August 1994 VAMC Atlanta computed tomography (CT) scan of 
the veteran's nose and nasopharynx, revealed a few tiny areas 
of increased density in the posterior aspect of the right 
maxillary sinus and along the lateral walls of the lower left 
maxillary sinus inferiorly.  There was also an area of 
density, presumably representing post inflammatory change, in 
the inferior aspect of the posterior left ethmoid sinus.  No 
other oropharyngeal, nasopharyngeal, nor nasal mass was 
identified.  

A January 1995 VAMC Atlanta medical report reflects the 
veteran's complaints of increased epistaxis, and that he had 
suffered bleeding from his nose and mouth beginning three to 
four years previously.  As a result of this problem, the 
veteran reported that he was unable to work.  

A March 1995 CT scan of the veteran's chest from The 
Chattanooga Outpatient Center reflects a heterogeneous mass 
posteromedially at the left lung base extending up to the 
left hilum.  The mass was considered potentially neoplastic.   

A pulmonary consultation from Diagnostic Center, dated in 
March 1995, reflects the veteran's reported history of having 
undergone surgery in 1961 for removal of an angiofibroma, 
that he did fine for 30 years except for occasional streaky 
blood, and that in 1993 he started bleeding from his throat.  

In March 1995, the RO also received a statement from a friend 
of the veteran, who reported that he had known the veteran 
for 15 years, and that the veteran suffered from continuous 
headaches, which had recently become incapacitating.  The 
veteran was also reported to have problems breathing at 
times, and these periods lasted from several hours to several 
days.  

In April 1995, the veteran was evaluated by Harold Head, 
M.D., of Parkridge Medical Center.  Dr. Head noted the 
veteran's reported history of having been in good health 
until developing occasional hemoptysis two years previously.  
The veteran described the bleeding as occurring once daily, 
and resulting in one half cup of blood.  

In May 1995, a Parkridge Medical Center surgical pathology 
report, notes that an excision of the left lower lung lobe 
revealed a carcinoid tumor.  That same month, the veteran 
underwent a left lower lobectomy.  

In October 1995, the veteran was medically examined for VA 
purposes.  He complained of difficulty breathing since his 
lung surgery.  He also reported continued nasal bleeding 
every other day with headaches.  Subsequent VA ENT (ear, 
nose, and throat) examinations in November 1995 and January 
1996, resulted in assessments of intermittent epistaxis, with 
possible angiofibroma recurrence.  

An April 1996 statement from W.D. Schneider, M.D., reflects 
that he treated the veteran for sinusitis, bronchitis, and 
pharyngitis in May 1993, July 1994, and January and October 
1995.  

In December 1996, the veteran underwent a CT scan.  A 
diagnostic report reveals that no gross nasopharyngeal mass 
was identified and there were mild inflammatory changes of 
the maxillary sinuses and of the left ethmoids.  

That same month, December 1996, the veteran was medically 
examined for VA purposes.  The examiner noted that in May 
1995, the veteran had undergone a lobectomy, and that at that 
time he was still having problems with recurrent epistaxis.  
The epistaxis was felt associated with systemic arterial 
hypertension.  On examination, the veteran's complaints 
included nasal congestion and stiffness in the left chest.  
The examiner's diagnosis included mild restrictive 
ventilatory defect, secondary to thoracotomy, in addition to 
mild scoliosis.  The examiner further opined that the two 
cell types of the tumors found in the veteran's nose and lung 
appeared separate and distinct in their origin, and he was 
not able to correlate the one tumor with the other.  

At a VA ENT clinic examination in December 1996, the 
veteran's complaints of chronic headaches, with some 
epistaxis, was noted.  On clinical evaluation, the veteran's 
nose was clear, and there was no evidence of masses.  A CT 
scan was reported to show a cyst/polyp in each maxillary 
sinus, with minor cloudiness of the left sphenoid, which the 
examiner doubted was a small tumor.  The examiner noted that 
the veteran's bleeding suggested increased vascularity, and 
that the bleeding was easily controlled with Afrin.  

Thereafter, a January 1997 VA radiographic chest study 
revealed no local recurrence of the removed lesion, with no 
definite mass seen in the region of the surgery.  

A statement, dated in July 1997, was received from Harold 
Head, M.D., the physician who performed the veteran's 
lobectomy.  In particular, Dr. Head noted that a VA 
radiographic report had revealed an abnormality of the left 
hilum which was suggestive of a possible mass.  A follow-up 
CT scan had been recommended, but was never undertaken.  Dr. 
Head remarked that such failure to obtain the planned study 
was not consistent with the standard of care in the medical 
community.  However, he also remarked that it was speculative 
as to whether the CT scan recommended by VA would have 
demonstrated the left lung abnormality.  Dr. Head further 
indicated that carcinoid tumors occasionally behaved in a 
malignant fashion, but that a pathology report had only 
demonstrated involvement of the regional lymph nodes by the 
carcinoid tumor, and there had been no finding of tumor in 
the distant lymph nodes.  

A July 1997 Fannin Regional Hospital treatment record 
reflects the veteran's complaints of nose bleeds after 
awakening from sleep.  

In August 1997, the veteran underwent a VA medical 
examination.  He reported his symptoms of epistaxis, sinus 
headaches and a dull ache behind his right eye.  Following a 
clinical evaluation, the diagnoses included epistaxis, 
sinusitis, and rhinitis due to resection of an angiofibroma 
of the nasopharynx; postoperative status of a left lobectomy 
for excision of a carcinoid tumor with a well-healed, tender, 
thoracotomy scar; as well as postoperative status, medial 
meniscectomy of the right knee with range of motion from 0-
125 degrees and no laxity or patella grinding.  An associated 
X-ray of the right knee revealed hypertrophic and 
degenerative changes.  The examiner opined that the problems 
with nasal bleeding were secondary to the vascular 
angiofibroma, and that the recurrent sinusitis and rhinitis 
were also secondary to the pressure effects and extension of 
the angiofibroma on the nasal sinuses.  

A May 1998 statement from the VA examiner who conducted the 
August 1997 examination reflects that both the veteran's 
problem with bloody noses and respiratory insufficiency from 
a lobectomy had contributed to his inability to work as a 
nurse.  The examiner noted that these were the reasons given 
by the veteran for his inability to work, and it wasn't his 
place to refute or support these contentions.  

Treatment records from the VAMC Beckley, dated in January 
1999, include an ENT consultation report, in which the 
veteran complained of daily mild nose bleeds.  The examiner's 
assessment was epistaxis.  

In September and October 1999, the veteran underwent a series 
of VA medical examinations.  With respect to his respiratory 
system, the veteran reported his medical history.  A chest X-
ray revealed evidence of a previous left-sided thoracotomy 
with rib defects and opaque staples in the mediastinal area.  
A pulmonary function test (PFT) showed restrictive defect.  
The examiner noted that he discussed the veteran's case with 
a VA pulmonary specialist, and that it was opined that the 
veteran was not harmed by the delay in diagnosis or surgery 
of the left lung, given that his carcinoid tumor was 
nonmalignant and no residual cancer had been diagnosed.  
Thus, the examiner reported that the veteran's lung condition 
was not worsened by any misdiagnosis by the VA medical 
center.  

With respect to his cranial nerves, the veteran reported 
having no gag reflex, and having decreased sensation on the 
left side of his face.  The examiner's impression was 
paralysis of the cranial nerve IX.  The veteran also 
underwent a mental disorders evaluation, in which he was 
found to suffer from PTSD, due to continuous symptoms of near 
death experiences related to excessive bleeding while in the 
Navy.  The examiner also noted that the veteran's symptoms 
had restricted him from working as a nurse, and now had 
disabled him totally.  Additionally, the veteran was noted to 
suffer from a depressive disorder related to his angiofibroma 
and carcinoid syndrome.  

With respect to his residuals of an angiofibroma of the 
nasopharynx, the veteran reported his medical history, and in 
particular, indicated that he continued to have epistaxis 
several times per week.  He stated that he was no longer 
having life-threatening nose bleeds.  On clinical evaluation, 
the septum was noted as distorted, there were polypoid 
changes of the turbinates, and the nasopharynx showed 
thickening with no discrete masses.  The examiner noted the 
veteran to have two problems, one of which was cubital 
nasopharyngeal angiofibroma which had been treated in 
multiple ways; and the second, chronic sinusitis.  

In addition to the above noted evidence, the veteran has 
submitted to the RO voluminous personal statements and 
contentions.  He has submitted a statement from his wife in 
June 2000.  She noted that the veteran coughed up blood, and 
had difficulty breathing when his nose bled, which resulted 
in dizziness.  





II.  Analysis

a.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110 
(West Supp. 2000); 38 C.F.R. §§ 3.303 (2000).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  

Service incurrence or aggravation of arthritis may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000). 

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet.App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 3.102 
(2000).  

The veteran's service medical records show that he was found 
to have scoliosis on examination for entrance onto active 
duty.  They contain no evidence that the scoliosis increased 
in severity during service, that any other back disorder was 
present during service or that a right knee disorder or left 
lung tumor was present during service.  

Moreover, there is no medical evidence of arthritis of the 
back within one year of the veteran's discharge from service 
or medical evidence suggesting that the veteran has any back 
disability which is etiologically related to service.

There is no medical evidence suggesting the presence of any 
right knee disability until many years after his discharge 
from service and after a skiing accident in 1973, which 
resulted in his tearing his medial collateral ligament and 
medial meniscus.  

With respect to his left lung, the Board is aware of the 
veteran's contention that a radiographic study in 1958 noted 
that a prior study had revealed a spot on the veteran's left 
lung.  While such a radiographic study is not of record, the 
fact remains that no subsequent radiographic studies, until 
the CT scan in 1995, revealed any mass, disorder, or disease 
associated with the veteran's lungs.  The veteran has also 
implied that influenza-virus testing, in which he was a test 
subject in basic training, could have caused the left lung 
lesion.  There is no evidence of record to support such a 
conclusion, and again, as noted above, no evidence of a mass 
in the veteran's left lung was found until 1995, some 34 
years following the veteran's separation from service in 
1961.  

Therefore, the Board must conclude that the preponderance of 
the evidence is against the veteran's claims.  The Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
to the service connection claims.  

b.  Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  

The Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet.App. 119, 
126 (1999).  The Court held that, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based upon the facts found, a practice known as 
assigning "staged" ratings.  

The Board is aware of the veteran's disagreement with the 
RO's consideration of epistaxis, sinusitis, and rhinitis as a 
single ratable disability.  The Board agrees, and finds that 
nothing in the regulations precludes sinusitis and rhinitis 
from being rated as separate disabilities, especially given 
that each has its own diagnostic code.  However, given that 
there is no particular Code by which to rate epistaxis, and 
it is otherwise rated analogously to sinusitis, the Board 
will consider epistaxis as an additional symptom of 
sinusitis.  As noted above, the veteran's rhinitis is 
addressed in the remand that follows the Board's order.

Thus, in this instance, sinusitis, with epistaxis and 
headaches, is rated under diagnostic codes (DC) 6820-6513.  
Under DC 6820, for benign neoplasms, evaluation is conducted 
using an appropriate respiratory analogy.  Under DC 6513, a 
30 percent evaluation is warranted when there are three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is warranted 
following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following this 
section provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, DC 6513 (2000).  

After a review of the claims folder, the Board is of the 
opinion that the criteria for a higher initial rating for the 
veteran's service-connected sinusitis and epistaxis have not 
been met.  In this respect, the Board is cognizant that the 
veteran has complained of chronic headache pain since his 
nasal surgery.  Attempts by VA to obtain a medical opinion 
with respect to the etiology of the headaches have resulted 
in a number of diagnoses, to include sinus-related headaches.  
The relevant medical evidence, to include the report of the 
most recent VA examination in October 1999, reflects that the 
veteran suffers from chronic epistaxis and sinusitis.  In 
particular, the veteran has reported that he suffers nose 
bleeds several times a week, although these, he has 
indicated, are not of the life-threatening variety.  

The Board finds that the veteran's sinusitis has not resulted 
in three or more incapacitating episodes per year requiring 
prolonged antibiotic treatment.  Furthermore, the medical 
evidence does not reflect that the veteran's sinusitis is 
near constant following repeated surgeries, or that it has 
resulted in osteomyelitis.  The evidence does indicate, 
however, that the veteran has a consistent history of 
complaints and treatment for sinusitis and epistaxis, with 
his symptoms characterized by headaches, pain, and purulent 
discharge or crusting.  In this respect, the Board will treat 
the veteran's epistaxis complaints as analogous to the 
purulent discharge and crusting, given that there has been no 
evidence of such symptomatology.  

Therefore, the Board finds that the veteran's disability 
picture most nearly approximates the criteria for a 30 
percent rating.  

The Board also notes that the current 30 percent disability 
rating has been in effect since the date of receipt of the 
veteran's original claim in March 1994.  In view of the 
Court's holding in Fenderson, the Board has considered 
whether the veteran was entitled to a "staged" rating for his 
service-connected disability, as the Court indicated can be 
done in this type of case.  However, upon reviewing the 
longitudinal record in this case, the Board finds that the 
veteran's disability does not warrant a rating in excess of 
30 percent at any time during the initial evaluation period.  
In this respect, the criteria for a 50 percent disability 
rating reflect serious symptomatology following repeated 
surgeries or a finding of osteomyelitis.  In this instance, 
even with consideration of findings since March 1994 of 
intermittent epistaxis and sinus headaches, the evidence does 
not reflect a severity of disability to warrant a rating of 
50 percent.  

In reaching this decision, the Board has considered the 
potential application of the other various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they were raised by 
the veteran, as well as the entire history of the veteran's 
condition as required by Schafrath v. Derwinski, 1 Vet.App. 
589, 592 (1991).  

In addition, the Board has considered whether the case should 
be referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  However, the 
Board finds that the evidence in this case does not present 
an unusual or exceptional disability picture so as to render 
impractical the application of the regular schedular standard 
and to warrant referral for assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (such ratings may be 
authorized by the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service).  For 
example, there is no showing that the disability has caused 
marked interference with employment or necessitated frequent 
hospitalization.  See Bagwell v. Brown, 9 Vet. App. 337, 338-
9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

c.  38 U.S.C.A. § 1151

The veteran's claim for benefits under 38 U.S.C.A. § 1151 was 
filed in June 1997.  The Board is cognizant that 38 U.S.C.A. 
§ 1151 was amended by Pub. L. No. 104-204, § 422(a), 110 
Stat. 2926 (Sept. 26, 1996), and codified at 38 U.S.C.A. 
§ 1151 (West Supp. 2000).  The effective date of the 
amendment is October 1, 1997.  The amended statute is less 
favorable to the veteran's claim; however, since the 
veteran's claim was filed prior to October 1997, it must be 
adjudicated under the provisions of § 1151 as they existed 
prior to the amendment.  See VAOPGCPREC 40-97. 

Where a veteran suffers an injury or aggravation of an injury 
as the result of hospitalization, medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (2000).

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such existing disease or injury suffered as a result 
of hospitalization, medical or surgical treatment is 
compensable, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  Compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(b), (c) 
(2000).

The veteran essentially contends that VA's failure to perform 
a CT scan of his left lung resulted in additional disability 
from the subsequently diagnosed left lung tumor.  

In reviewing the evidence of record, the Board notes that the 
veteran has not had a local recurrence of the removed lesion 
from the region of his left lung.  A statement from Dr. Head, 
the physician who performed the veteran's left lung 
lobectomy, reflects that VA's failure to obtain a planned CT 
study was not consistent with the standard of care in the 
medical community.  However, Dr. Head also remarked that it 
was speculative as to whether the CT scan recommended might 
have demonstrated an abnormality.  

In September 1999, the veteran underwent a VA examination.  A 
pulmonary function test (PFT) showed restrictive defect.  The 
examiner reported that he had discussed the veteran's case 
with a VA pulmonary specialist, and it was determined by that 
specialist that given that the carcinoid tumor was 
nonmalignant, the veteran's condition was not made worse or 
harmed by the delay in the diagnosis or surgery.  This was 
felt to be the case especially given that no residual cancer 
had been diagnosed.  

Thus, assuming for the purpose of this decision that VA 
should have diagnosed the tumor at an earlier date, the 
unrefuted medical evidence indicates that no additional 
disability resulted from the delay in diagnosing the tumor.  
Therefore, the veteran is not entitled to benefits under 
§ 1151.  

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable to this claim.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

d.  Effective Date

The effective date of service connection based on a claim 
received more than one year after a veteran's discharge from 
service or based upon a claim reopened on the basis of new 
and material evidence is the later of the date of receipt of 
claim or the date entitlement arose.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

The veteran alleges that service connection for PTSD is 
warranted from the date of his discharge from service.  In 
support of his claim, he has referenced a September 1999 VA 
examination report, in which the examiner reported that the 
veteran had suffered near-death experiences due to severe 
epistaxis in service, and that there had been recurrent 
psychological symptoms associated with those experiences 
since that time.  

In reviewing the evidence of record, the Board notes that the 
veteran had been denied service connection for a psychiatric 
disorder (chronic reactive depressive neurosis) in an April 
1983 Board decision.  On May 30, 1997, the RO received a 
statement from the veteran which the Board finds constitutes 
an informal claim for service connection for PTSD.  
Thereafter, in July 1997, in a letter from the RO to the 
veteran's congressional representative, it was noted that the 
veteran had failed to report for a VA examination, although 
it was indicated that failure to report was not the fault of 
the veteran.  Subsequently, on April 27, 1999, the veteran 
filed an informal claim for service connection for 
depression.  On September 22, 1999, the veteran underwent a 
VA mental disorders examination, in which he was diagnosed 
with PTSD, which the examiner related to service.  
Furthermore, the veteran was found to suffer from a 
depressive disorder.  

As noted above, the veteran filed his claim more than one 
year after his separation from service, and the regulation 
provides that in such a case, the effective date is the later 
of the date of receipt of claim or the date entitlement 
arose.  In this instance, the RO has granted the veteran an 
effective date from the date it received the claim for 
service connection for depression in April 1999.  However, as 
noted above, the veteran's informal claim for service 
connection for PTSD was received on May 30, 1997.  

Any communication or action from a claimant, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, may be considered an informal claim.  38 
C.F.R. § 3.155 (2000).  Such an informal claim must identify 
the benefit sought; and, upon receipt of an informal claim, 
if a formal claim has not been filed, an application form 
will be forwarded to the claimant for execution.  If received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim.  Id.

The record does not reflect that the veteran was forwarded an 
application form as per the regulation, nor was a discussion 
of the veteran's informal claim for PTSD made in a subsequent 
rating decision or statement of the case.  Thus, the Board is 
unsure if the RO was aware of the veteran's informal claim, 
especially given that the claim was hidden amongst numerous 
pages of contentions and statements.  

Although the presence of PTSD due to service was not 
confirmed until after May 30, 1997, it is reasonable to 
conclude on the basis of the medical evidence that it existed 
when the veteran filed his claim on May 30, 1997. 

Accordingly, the Board finds that the proper effective date 
for service connection for PTSD is May 30, 1997, the date of 
receipt of claim.  However, as the veteran's claim clearly 
was not filed until May 30, 1997, the effective date sought 
by the veteran is not in order.

e.  Severance 

The veteran contends that the original diagnostic code used 
to evaluate the residuals of angiofibroma of the nasal 
pharynx, DC 6820, was improperly severed and replaced with 
DCs 6820-8205-8209, in a June 1982 rating decision and that 
subsequent rating actions in which these particular 
diagnostic codes were used were in error.  

The June 1982 rating decision was appealed and affirmed by 
the Board in an April 1983 decision.  As a result the June 
1982 rating decision was subsumed by the Board decision.  The 
effect of subsuming is that, as a matter of law, no claim of 
error can exist with respect to that RO decision.  This 
principle has been upheld by the United States Court of 
Appeals for Veterans Claims as well as the United States 
Court of Appeals for the Federal Circuit.  See Donovan v. 
West, 158 F.3d 1377 (Fed. Cir. 1998); Johnston v. West, 11 
Vet.App. 240, 241 (1998) citing Duran v. Brown, 7 Vet.App. 
216, 224 (1994).  

Additionally, there is no indication that the diagnostic code 
in question, DC 6820, was severed or changed, only that 
additional Codes were considered in an attempt to best rate 
the veteran's disability for the predominant symptomatology.  
In this respect, the veteran's headaches and facial pain 
became the focal point of his complaints.  Furthermore, the 
veteran's disability rating has continually remained at 30 
percent and the RO has not severed or purported to sever 
service connection for any disability.  Accordingly, this 
aspect of the veteran's appeal must be denied.


ORDER

Entitlement to service connection for back disability is 
denied.  

Entitlement to service connection for right knee disability 
is denied.  

Entitlement to service connection for postoperative residuals 
of a left lung tumor is denied.  

Entitlement to a higher initial evaluation for sinusitis and 
epistaxis due to postoperative residuals of an angiofibroma 
of the nasopharynx is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
postoperative residuals of a left lung tumor is denied.  

Entitlement to an effective date of May 30, 1997, for service 
connection for PTSD, is granted.  

The Board having determined that May 1997, April 1998, and 
August 1999 rating decisions did not sever a diagnostic code 
for evaluating the postoperative residuals of an angiofibroma 
of the nasopharynx, the benefit sought on appeal is denied.  



REMAND

The veteran was granted an earlier effective date for service 
connection for epistaxis, sinusitis and rhinitis in a rating 
decision of August 1999.  The veteran has filed a timely 
notice of disagreement with the assigned effective date, but 
has not been provided a statement of the case addressing this 
issue.

The Board, in reviewing the most recent VA medical 
examination in 1999, is of the opinion that an additional, 
more thorough evaluation of the residuals of an angiofibroma 
of the nasopharynx with facial pain is required.  In this 
regard, the Board notes that the disability is evaluated 
under DCs 6820-8205 and 8209, for the fifth and ninth cranial 
nerves, respectively.  During the veteran's VA examination in 
1999, the examiner commented on symptomatology only 
associated with the veteran's ninth cranial nerve, and did 
not otherwise address the fifth cranial nerve, or the 
veteran's report of chronic pain behind his right eye and/or 
headaches.  Previous medical findings have related such pain 
to the fifth cranial nerve.  The Board is cognizant that the 
veteran is currently receiving the highest schedular rating 
authorized for paralysis of the ninth cranial nerve; however, 
he is not receiving the maximum evaluation authorized under 
DC 8205, for the fifth cranial nerve.  

With respect to rhinitis, the Board notes that a 1996 CT scan 
disclosed possible evidence of either polyps or cysts in the 
veteran's nasal passages.  The examiner in 1999, did not 
address the issue of rhinitis, and no diagnostic testing of 
the veteran's nasal passages was conducted.  It is not 
apparent whether there were a lack of clinical findings or an 
oversight by the examiner, in addressing that issue.  In any 
event, more specific findings are required for rating 
purposes.  

With respect to the claim for an earlier effective date for a 
TDIU, the Board notes that in view of the Board's grant of an 
earlier effective date for service connection for PTSD, the 
RO must assign an initial rating for the veteran's PTSD for 
the period from May 30, 1997, through April 26, 1999, and 
then readjudicate the claim for an earlier effective date for 
a TDIU.  

In light of these circumstances and the VCAA and the 
implementing regulations, this case is REMANDED to the RO for 
the following actions:

1. The RO should issue a statement of the 
case on the issue of entitlement to an 
earlier effective date for service 
connection for epistaxis, sinusitis and 
rhinitis, and inform the veteran of the 
requirements to perfect an appeal on this 
issue.

2. The RO should obtain the names and 
addresses for any medical care providers 
(VA or non-VA) who may possess additional 
records supportive of any of his remaining 
claims.  When the requested information 
and any necessary authorization have been 
received, the RO should attempt to obtain 
a copy of all indicated records, which 
have not already been obtained.  

3. If the RO is unable to obtain a copy of 
any records identified by the veteran, it 
should so inform the veteran and his 
representative and request them to provide 
a copy of the outstanding records.

4. Then, the veteran should be scheduled for 
a VA examination by a physician with 
appropriate expertise to determine the 
current nature and extent of the residuals 
of the angiofibroma of the nasopharynx 
with facial pain.  Before completing the 
examination report, the examiner must 
review the claims folder, including a copy 
of this Remand and any evidence added to 
the record.  A notation that such review 
was undertaken should be made in the 
examination report.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  In particular, the 
veteran's fifth and ninth cranial nerves 
are to be evaluated, and a determination 
made as to whether a disorder of either 
nerve is associated with the veteran's 
complaints of facial pain, right orbit 
pain, or headache pain.  Furthermore, the 
examiner should comment on whether either 
cranial nerve results in any sensory 
manifestation or motor loss, and/or 
complete paralysis.  All opinions 
expressed should be supported by reference 
to pertinent evidence.  

5. Furthermore, the veteran should be 
provided a VA examination by a physician 
to determine the current extent of 
impairment from rhinitis.  Before 
completing the examination report, the 
examiner must review the claims folder, 
including a copy of this Remand and any 
evidence added to the record.  A notation 
that such review was undertaken should be 
made in the examination report.  .  The 
examiner's report should fully set forth 
all current complaints, pertinent clinical 
findings, and diagnoses.  In particular, 
the examiner should report if the veteran 
shows current evidence of rhinitis, and 
he/she should make specific findings as to 
whether there is nasal blockage, and/or 
polyps.  All opinions expressed should be 
supported by reference to pertinent 
evidence.  

6. Upon completion of the development of the 
record requested by the Board, and any 
other development deemed appropriate by 
the RO, the RO should assign a separate 
evaluation for rhinitis and readjudicate 
the claim for an increased evaluation for 
the postoperative residuals of an 
angiofibroma of the nasopharynx with 
facial pain.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued to the veteran 
and his representative and they should be 
afforded an appropriate opportunity to 
respond.

7. After the RO has assigned an evaluation 
for PTSD for the period from May 30, 1997, 
through April 26, 1999, it should 
readjudicate the veteran's claim for an 
earlier effective date for a TDIU.  If the 
earlier effective date claim is not 
granted to the veteran's satisfaction, 
this issue must also be addressed in a 
supplemental statement of the case and the 
veteran and his representative must be 
given an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to any ultimate determination warranted in this 
case.    

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 






Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals


 

